Name: Commission Decision (EU) 2019/286 of 12 February 2019 on the proposed citizens' initiative entitled Ã¢ Let's demand smarter vaping regulation!Ã¢ (notified under document C(2019) 926)
 Type: Decision
 Subject Matter: parliament;  agri-foodstuffs;  health;  consumption;  European construction;  social affairs
 Date Published: 2019-02-19

 19.2.2019 EN Official Journal of the European Union L 47/45 COMMISSION DECISION (EU) 2019/286 of 12 February 2019 on the proposed citizens' initiative entitled Let's demand smarter vaping regulation! (notified under document C(2019) 926) (Only the English text is authentic) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 211/2011 of the European Parliament and of the Council of 16 February 2011 on the citizens' initiative (1), and in particular Article 4 thereof, Whereas: (1) The subject-matter of the proposed citizens' initiative entitled Let's demand smarter vaping regulation! refers to the following: We call on the EU Commission to repeal Article 20 of Directive 2014/40/EU of the European Parliament and of the Council (2) and create bespoke legislation which clearly sets vaping products apart from tobacco & pharmaceutical products. (2) The objectives of the proposed citizens' initiative refer to the following: Remove Article 20 of Directive 2014/40/EU and replace with bespoke scientific, evidence-based legislation in line with the functioning of the internal market that distinguishes vaping products from tobacco & pharmaceutical products; Ensure new legislation based on mandatory compliance with robust product quality, safety & manufacturing standards, together with responsible marketing practices that ensure youth protection; Vaping policy should foster innovation and ensure smokers and vapers have clear information and access to tobacco-free less harmful alternatives. (3) The Treaty on European Union (TEU) reinforces citizenship of the Union and enhances further the democratic functioning of the Union by providing, inter alia, that every citizen is to have the right to participate in the democratic life of the Union by way of a European citizens' initiative. (4) To this end, the procedures and conditions required for the citizens' initiative should be clear, simple, user-friendly and proportionate to the nature of the citizens' initiative so as to encourage participation by citizens and to make the Union more accessible. (5) Legal acts of the Union for the purpose of implementing the Treaties can be adopted:  for the coordination of the provisions laid down by law, regulation or administrative action in Member States concerning the taking-up and pursuit of activities as self-employed persons, on the basis of Articles 53(1) and 62 of the Treaty on the Functioning of the European Union (TFEU),  for approximation of the provisions laid down by law, regulation or administrative action in Member States which have as their object the establishment and functioning of the internal market, on the basis of Article 114 TFEU. (6) For these reasons, the proposed citizens' initiative does not manifestly fall outside the framework of the Commission's powers to submit a proposal for a legal act of the Union for the purpose of implementing the Treaties in accordance with Article 4(2)(b) of the Regulation. (7) Furthermore, the citizens' committee has been formed and the contact persons have been designated in accordance with Article 3(2) of the Regulation and the proposed citizens' initiative is neither manifestly abusive, frivolous or vexatious nor manifestly contrary to the values of the Union as set out in Article 2 TEU. (8) The proposed citizens' initiative entitled Let's demand smarter vaping regulation! should therefore be registered, HAS ADOPTED THIS DECISION: Article 1 The proposed citizens' initiative entitled Let's demand smarter vaping regulation! is hereby registered. Article 2 This Decision shall enter into force on 20 February 2019. Article 3 This Decision is addressed to the organisers (members of the citizens' committee) of the proposed citizens' initiative entitled Let's demand smarter vaping regulation!, represented by Mr Dustin DAHLMANN and Mr Mose GIACOMELLO acting as contact persons. Done at Strasbourg, 12 February 2019. For the Commission Frans TIMMERMANS Vice-President (1) OJ L 65, 11.3.2011, p. 1. (2) Directive 2014/40/EU of the European Parliament and of the Council of 3 April 2014 on the approximation of the laws, regulations and administrative provisions of the Member States concerning the manufacture, presentation and sale of tobacco and related products and repealing Directive 2001/37/EC (OJ L 127, 29.4.2014, p. 1).